USCA4 Appeal: 21-2212      Doc: 21         Filed: 12/06/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2212


        BRIGIDA ROMERO-VASQUEZ; O.E.O.R.,

                            Petitioners,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: November 8, 2022                                 Decided: December 6, 2022


        Before RICHARDSON and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Victor E. Legorreta, Michael E. Rosado, LAW OFFICES OF MICHAEL E.
        ROSADO, P.C., Laurel, Maryland, for Petitioners. Brian Boynton, Principal Deputy
        Assistant Attorney General, Carl McIntyre, Assistant Director, Andrew Oliveira, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2212      Doc: 21         Filed: 12/06/2022     Pg: 2 of 2




        PER CURIAM:

               Brigida Romero-Vasquez and her minor son, natives and citizens of Guatemala,

        petition for review of an order of the Board of Immigration Appeals (Board) dismissing

        their appeal from the Immigration Judge’s decision denying their applications for asylum,

        withholding of removal, and protection under the Convention Against Torture (CAT). We

        have thoroughly reviewed the record and conclude that the evidence does not compel a

        ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B),

        and that substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502

        U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the reasons stated

        by the Board. In re Romero-Vasquez (B.I.A. Sept. 27, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2